DETAILED ACTION
Claims 1-11, 14-28, and 31 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  "a predetermined size" is ambiguous as to the metes and bounds of the limitation.  In particular, is “a predetermined size” the same or different for the gaps between tows, the gaps between courses, laps across tows, and laps across courses?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., the predetermined size, a second predetermined size).  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-11, 14-21, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0204815 (Murrish) in view of Schmidt, C., Hocke, T. & Denkena, B., Deep learning-based classification of production defects in automated-fiber-placement processes. Prod. Eng. Res. Devel. 13, 501–509 (March 21, 2019) (Schmidt) (cited by Applicant).


Claim 1:
	The cited prior art describes a method for facilitating fabrication of a composite part, the method comprising: (Murrish: “The disclosure relates to methods in the design and manufacture of composite structures and parts, and in particular, relates to a composite stack analysis method for use in the design and manufacture of composite structures and parts that evaluates the interactions of plies at the design and manufacture levels.” Paragraph 0002)
loading a Numerical Control (NC) program that directs layup of tows by a fiber placement machine to create a laminate for curing into a composite part; (Murrish: see the obtaining geometric ply definitions 12 and inputting geometric ply definitions into computer aided manufacturing software program to generate numerically coded tool path definition 14 as illustrated in figure 1 and as described in paragraph 0028; “The method 10 further comprises step 14 of inputting the geometric ply definitions into a computer aided manufacturing (CAM) software program, such as a COTS CAM software program, to generate a numerically coded tool path definition containing centerline data (see reference number 68 in FIGS. 3, 4) for each tape or tow course comprising a ply, and preferably along with the related drop or activation status for each tow at each centerline location. Preferably, the numerically coded tool path definition contains data for each tape or tow course required to cover the geometric or theoretical ply shape within the gap and overlap limits of the manufacturing specification being used.” Paragraph 0028)
extracting tow information recited in the NC program; (Murrish: see the programming tape or two course shape definitions of plies in CAM to produce actual ply definitions as strips of tape or tow 16 as illustrated in figure 1 and as described in paragraph 0028; “The method 10 further comprises step 16 of programming tape or tow course shape definitions of a plurality of plies in the computer aided manufacturing (CAM) software program, such as the COTS CAM software program, to produce a plurality of actual or as-manufactured ply definitions as strips of tape or tow courses. The software used by manufacturing to generate tape or tow courses is generally commercial off-the-shelf (COTS) software. The tape or tow course definitions are programmed to produce portions of the actual ply definition. Multiple tape or tow course shape definitions are typically required to represent an entire ply. This can occur as an integral part of the inputting step 14. The numerically coded tool path not only contains the centerline data but also specific information about which tapes or tows are being laid down at a specific point.” Paragraph 0028)

Murrish does not explicitly describe a neural network as described below.  However, Schmidt teaches the neural network as described below.  
applying inputs based on the tow information to a neural network that has been trained with measurements describing out-of-tolerance discrepancies for other laminates that have been laid-up; and (see the analysis of tow information in Murrish and the analysis of tow information using a neural network in Schmidt; Schmidt: see the use of training data to train the neural networks as described in sections 4, 5.2; Murrish: see the evaluations, visualization, and analysis of the ply definitions to identify issues 22, 24, 26, 28, 30, 32 as illustrated in figure 1 and as described in paragraphs 0028, 0029; “The method 10 further comprises step 18 of using the computer aided manufacturing (CAM) software program to generate an accumulated or progressive build-up of a dataset of actual or as-manufactured ply definitions. The method 10 further comprises step 20 of using a customized software program to analyze the dataset to obtain a data product containing results relating to manufacturing implementation of the actual ply definitions. The results relating to manufacturing implementation preferably comprise characteristics such as stress, density, porosity, appearance, actual thickness and designed thickness, at a point or over a specified area, or other suitable characteristics. Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities. The customized software program may be customized from COTS CAD, CAD, or another suitable software program, and may be used alone or in combination with a computer aided design (CAD) software program, such as a COTS CAD software program, CATIA, or another suitable CAD software program. The results of the geometric analysis can then be moved on to secondary processing related to important physical characteristics like density, porosity, stress distributions, and other suitable characteristics.” Paragraph 0028)
reporting likelihood of a fabrication discrepancy that is out of tolerance, based on an output of the neural network for the NC program. (see the results from the analyses in Murrish and the use of a neural network to produce results in Schmidt: Schmidt: see the classification of gaps and overlaps as gaps and overlaps as illustrated in Table 9 and as described in section 6.1; Murrish: “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)
One of ordinary skill in the art would have recognized that applying the known technique of Murrish, namely, analyzing composite stacks, with the known techniques of Schmidt, namely, classification of defects in automated fiber placement, would have yielded predictable results and 

Claim 2:
The cited prior art describes the method of claim 1 further comprising: 
subdividing the laminate into multiple locations, (Murrish: “FIG. 3 is an illustration of a top plan view of a computer rendering of a tapered tow course 60 comprised of individual tows 62 (FIG. 3 shows 32 individual tows). When flattened out, the individual tows may be dropped when they overlap adjacent course boundary lines 64 by a percentage that may range from 0% to 100%. As illustrated in FIG. 3, a 50% value was used to form the tapered tow course 60. The course boundary lines 64 are preferably obtained from geometric or theoretical course definitions which are, in turn, obtained by subdividing the theoretical ply geometry. Gaps 66 are formed at the boundary lines 64. A centerline 68 divides the tapered section 60.” Paragraph 0026)
wherein: reporting likelihood of a fabrication discrepancy that is out of tolerance is performed for each of the multiple locations at the laminate. (Murrish: “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031; “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028)

Claim 3:
The cited prior art describes the method of claim 2 wherein: reporting comprises providing a heatmap visually depicting the laminate, wherein a likelihood of a fabrication discrepancy that is out of tolerance at each of the multiple locations is reported as a color on the heatmap. (Murrish: “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028)

Claim 4:
The cited prior art describes the method of claim 1 wherein: 
the inputs are selected from the group consisting of: (Examiner notes that inputs is plural and is being interpreted as two or more of the items in the group below)
curvature of the laminate at a location, 
tow length, 
distance from current location to an end of a tow, 
a number of layers at a location, (Schmidt: “FIG. 3 is an illustration of a top plan view of a computer rendering of a tapered tow course 60 comprised of individual tows 62 (FIG. 3 shows 32 individual tows). When flattened out, the individual tows may be dropped when they overlap adjacent course boundary lines 64 by a percentage that may range from 0% to 100%. As illustrated in FIG. 3, a 50% value was used to form the tapered tow course 60. The course boundary lines 64 are preferably obtained from geometric or theoretical course definitions which are, in turn, obtained by subdividing the theoretical ply geometry. Gaps 66 are formed at the boundary lines 64. A centerline 68 divides the tapered section 60.” Paragraph 0026)
a fiber angle within a tow, 
a temperature of a heater disposed at the fiber placement machine at a location, 
placement of tows within a course relative to each other, and (Schmidt: “FIG. 4 is an illustration of a top plan view of a computer rendering of the perimeter of a single tow course shape 70. The individual tows may be collected and represented by the single tow course shape 70 or surface split. The single tow course shape represents a collective set of tows. The single tow course shape is between course boundary lines 64 obtained from geometric or theoretical course definitions. Gaps 66 may be formed at the boundary lines 64. A centerline 68 divides the single tow course shape 70 but is not necessarily centered on the course. Tows do not necessarily have to be distributed symmetrically.” Paragraph 0027)
placement of courses within a layer.

Claim 6:
Murrish does not explicitly describe fabrication discrepancies as described below.  However, Schmidt teaches the fabrication discrepancies as described below.  
The cited prior art describes the method of claim 1 wherein: 
fabrication discrepancies are selected from the group consisting of: (Examiner notes that fabrication discrepancies is plural and is being interpreted as two or more of the items in the group below)
gaps between tows greater than a predetermined size, (Schmidt: “In the second stage, the path monitoring, the system classifies the total width of the lay-up path of the correct or faultless classified tows. Here, production defects effecting multiple tows, e.g. gaps or overlaps, are detected and classified.” Section 4.1; “The system compares the correct lay-up path (a) to positioning defects of the individual tows (b–d) and, as mentioned before, fuzzballs between the single tows (e). Gaps (b) occur when the outer tows slide laterally. Overlaps (c) are the result of tows that are shifted one above the other tow within the AOI. Generally, gaps and overlaps (d) result at the same time in the AOI, because of the laterally moving of a single tow whereby a gap between two tows on the one side and a lapping on the other side occur. All gaps and overlaps bigger than a critical size (design requirements) need to be repaired.” Paragraph 4.3; Murrish: “Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities.” Paragraph 0028)
gaps between courses greater than a predetermined size, 
laps across tows greater than a predetermined size,  (Schmidt: “In the second stage, the path monitoring, the system classifies the total width of the lay-up path of the correct or faultless classified tows. Here, production defects effecting multiple tows, e.g. gaps or overlaps, are detected and classified.” Section 4.1; “The system compares the correct lay-up path (a) to positioning defects of the individual tows (b–d) and, as mentioned before, fuzzballs between the single tows (e). Gaps (b) occur when the outer tows slide laterally. Overlaps (c) are the result of tows that are shifted one above the other tow within the AOI. Generally, gaps and overlaps (d) result at the same time in the AOI, because of the laterally moving of a single tow whereby a gap between two tows on the one side and a lapping on the other side occur. All gaps and overlaps bigger than a critical size (design requirements) need to be repaired.” Paragraph 4.3; Murrish: “Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities.” Paragraph 0028)
laps across courses greater than a predetermined size, 
delays in fabrication speed, 
wrinkles in tows, 
twists in tows, (Schmidt: “In the first stage, the tow monitoring, the system classifies the process status of each tow.  Furthermore, it detects and classifies production defects that affect individual tows such as a tow-twist.” Section 4.1)
untacked tows, and (Schmidt: “Bridging (Fig. 2b) is a result of a low tack or rather no connection to the subsurface, e.g. while tows are placed over a big gap or the transition to a patch, which prevents a heat transfer from the warm tool to the tow. Therefore, the monitoring system is able to detect bridging. A detected bridging does not necessarily need to be repaired. After detection, the monitoring system checks with respect to the path planning if the bridging is expected and unavoidable.” Section 4.3)
a fill ratio below a predetermined amount.
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
The cited prior art describes the method of claim 1 further comprising: 
revising the NC program; and (Murrish: “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)

Murrish does not explicitly describe a neural network as described below.  However, Schmidt teaches the neural network as described below.  
repeating the steps of extracting, applying, and reporting. (Murrish: see the optionally repeating steps of method until optimal data product obtained 34 as illustrated in figure 1 and as described in paragraph 0031; “Optionally, the method 10 may further comprise step 34 of repeating or reiterating the steps of the method until an optimal data product or result is obtained. Once the new definition for the plies or numerically coded paths are completed, the steps of the method may be repeated until satisfactory color coded maps or another suitable evaluation technique is used, such as spreadsheets, stress analysis, and the like, are obtained.” Paragraph 0031)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 8:
The cited prior art describes a portion of an aircraft assembled according to the method of claim 1. (Murrish: “provides a method that can improve composite structure design and manufacture, which in turn, can improve functional characteristics of composite structures used as structural components in aircraft and other structures, resulting in improved strength, reduced weight, better appearance, and consistency of production” paragraph 0008)

Claim 9:
	The cited prior art describes a non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing a method for facilitating fabrication of a composite part, the method comprising: (Murrish: “The disclosure relates to methods in the design and manufacture of composite structures and parts, and in particular, relates to a composite stack analysis method for use in the design and manufacture of composite structures and parts that evaluates the interactions of plies at the design and manufacture levels.” Paragraph 0002; “In one embodiment of the disclosure there is provided a method using a computer for generating a data product that allows for enhanced design, analysis and manufacture of a composite structure comprising a plurality of plies.” Paragraph 0009; “Referring now to the drawings, FIG. 1 shows a block flow diagram of the steps of an embodiment of a method 10 for using a computer 11 to generate a data product that allows concurrent production environments to enhance design, analysis and manufacture of a composite structure or part. The computer may comprise a pre-programmed general purpose computer, such as a desktop computer, a laptop computer, a personal computer, a networked computer, or another suitable computer.” Paragraph 0025)
loading a Numerical Control (NC) program that directs layup of tows by a fiber placement machine to create a laminate for curing into a composite part; (Murrish: see the obtaining geometric ply definitions 12 and inputting geometric ply definitions into computer aided manufacturing software program to generate numerically coded tool path definition 14 as illustrated in figure 1 and as described in paragraph 0028; “The method 10 further comprises step 14 of inputting the geometric ply definitions into a computer aided manufacturing (CAM) software program, such as a COTS CAM software program, to generate a numerically coded tool path definition containing centerline data (see reference number 68 in FIGS. 3, 4) for each tape or tow course comprising a ply, and preferably along with the related drop or activation status for each tow at each centerline location. Preferably, the numerically coded tool path definition contains data for each tape or tow course required to cover the geometric or theoretical ply shape within the gap and overlap limits of the manufacturing specification being used.” Paragraph 0028)
extracting tow information recited in the NC program; (Murrish: see the programming tape or two course shape definitions of plies in CAM to produce actual ply definitions as strips of tape or tow 16 as illustrated in figure 1 and as described in paragraph 0028; “The method 10 further comprises step 16 of programming tape or tow course shape definitions of a plurality of plies in the computer aided manufacturing (CAM) software program, such as the COTS CAM software program, to produce a plurality of actual or as-manufactured ply definitions as strips of tape or tow courses. The software used by manufacturing to generate tape or tow courses is generally commercial off-the-shelf (COTS) software. The tape or tow course definitions are programmed to produce portions of the actual ply definition. Multiple tape or tow course shape definitions are typically required to represent an entire ply. This can occur as an integral part of the inputting step 14. The numerically coded tool path not only contains the centerline data but also specific information about which tapes or tows are being laid down at a specific point.” Paragraph 0028)

Murrish does not explicitly describe a neural network as described below.  However, Schmidt teaches the neural network as described below.
applying inputs based on the tow information to a neural network that has been trained with measurements describing out-of-tolerance discrepancies for other laminates that have been laid-up; and  (see the analysis of tow information in Murrish and the analysis of tow information using a neural network in Schmidt; Schmidt: see the use of training data to train the neural networks as described in sections 4, 5.2; Murrish: see the evaluations, visualization, and analysis of the ply definitions to identify issues 22, 24, 26, 28, 30, 32 as illustrated in figure 1 and as described in paragraphs 0028, 0029; “The method 10 further comprises step 18 of using the computer aided manufacturing (CAM) software program to generate an accumulated or progressive build-up of a dataset of actual or as-manufactured ply definitions. The method 10 further comprises step 20 of using a customized software program to analyze the dataset to obtain a data product containing results relating to manufacturing implementation of the actual ply definitions. The results relating to manufacturing implementation preferably comprise characteristics such as stress, density, porosity, appearance, actual thickness and designed thickness, at a point or over a specified area, or other suitable characteristics. Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities. The customized software program may be customized from COTS CAD, CAD, or another suitable software program, and may be used alone or in combination with a computer aided design (CAD) software program, such as a COTS CAD software program, CATIA, or another suitable CAD software program. The results of the geometric analysis can then be moved on to secondary processing related to important physical characteristics like density, porosity, stress distributions, and other suitable characteristics.” Paragraph 0028)
reporting likelihood of a fabrication discrepancy that is out of tolerance, based on an output of the neural network for the NC program. (see the results from the analyses in Murrish and the use of a neural network to produce results in Schmidt: Schmidt: see the classification of gaps and overlaps as gaps and overlaps as illustrated in Table 9 and as described in section 6.1; Murrish: “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
The cited prior art describes the medium of claim 9 wherein the method further comprises: 
subdividing the laminate into multiple locations, (Murrish: “FIG. 3 is an illustration of a top plan view of a computer rendering of a tapered tow course 60 comprised of individual tows 62 (FIG. 3 shows 32 individual tows). When flattened out, the individual tows may be dropped when they overlap adjacent course boundary lines 64 by a percentage that may range from 0% to 100%. As illustrated in FIG. 3, a 50% value was used to form the tapered tow course 60. The course boundary lines 64 are preferably obtained from geometric or theoretical course definitions which are, in turn, obtained by subdividing the theoretical ply geometry. Gaps 66 are formed at the boundary lines 64. A centerline 68 divides the tapered section 60.” Paragraph 0026)
wherein: reporting likelihood of a fabrication discrepancy that is out of tolerance is performed for each of the multiple locations at the laminate. (Murrish: “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031; “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028)

Claim 11:
The cited prior art describes the medium of claim 10 wherein: reporting comprises providing a heatmap visually depicting the laminate, wherein a likelihood of a fabrication discrepancy that is out of tolerance at each of the multiple locations is reported as a color on the heatmap. (Murrish: “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028)

Claim 14:
Murrish does not explicitly describe fabrication discrepancies as described below.  However, Schmidt teaches the fabrication discrepancies as described below.  
The cited prior art describes the medium of claim 9 wherein: 
fabrication discrepancies are selected from the group consisting of: (Examiner notes that fabrication discrepancies is plural and is being interpreted as two or more of the items in the group below)
gaps between tows greater than a predetermined size, (Schmidt: “In the second stage, the path monitoring, the system classifies the total width of the lay-up path of the correct or faultless classified tows. Here, production defects effecting multiple tows, e.g. gaps or overlaps, are detected and classified.” Section 4.1; “The system compares the correct lay-up path (a) to positioning defects of the individual tows (b–d) and, as mentioned before, fuzzballs between the single tows (e). Gaps (b) occur when the outer tows slide laterally. Overlaps (c) are the result of tows that are shifted one above the other tow within the AOI. Generally, gaps and overlaps (d) result at the same time in the AOI, because of the laterally moving of a single tow whereby a gap between two tows on the one side and a lapping on the other side occur. All gaps and overlaps bigger than a critical size (design requirements) need to be repaired.” Paragraph 4.3; Murrish: “Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities.” Paragraph 0028)
gaps between courses greater than a predetermined size, 
laps across tows greater than a predetermined size, (Schmidt: “In the second stage, the path monitoring, the system classifies the total width of the lay-up path of the correct or faultless classified tows. Here, production defects effecting multiple tows, e.g. gaps or overlaps, are detected and classified.” Section 4.1; “The system compares the correct lay-up path (a) to positioning defects of the individual tows (b–d) and, as mentioned before, fuzzballs between the single tows (e). Gaps (b) occur when the outer tows slide laterally. Overlaps (c) are the result of tows that are shifted one above the other tow within the AOI. Generally, gaps and overlaps (d) result at the same time in the AOI, because of the laterally moving of a single tow whereby a gap between two tows on the one side and a lapping on the other side occur. All gaps and overlaps bigger than a critical size (design requirements) need to be repaired.” Paragraph 4.3; Murrish: “Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities.” Paragraph 0028)
laps across courses greater than a predetermined size, 
delays in fabrication speed, 
wrinkles in tows, 
twists in tows, (Schmidt: “In the first stage, the tow monitoring, the system classifies the process status of each tow.  Furthermore, it detects and classifies production defects that affect individual tows such as a tow-twist.” Section 4.1)
untacked tows, and (Schmidt: “Bridging (Fig. 2b) is a result of a low tack or rather no connection to the subsurface, e.g. while tows are placed over a big gap or the transition to a patch, which prevents a heat transfer from the warm tool to the tow. Therefore, the monitoring system is able to detect bridging. A detected bridging does not necessarily need to be repaired. After detection, the monitoring system checks with respect to the path planning if the bridging is expected and unavoidable.” Section 4.3)
a fill ratio below a predetermined amount.
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
The cited prior art describes the medium of claim 9 wherein the method further comprises: 
revising the NC program; and (Murrish: “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)

Murrish does not explicitly describe a neural network as described below.  However, Schmidt teaches the neural network as described below.  
repeating the steps of extracting, applying, and reporting. (Murrish: see the optionally repeating steps of method until optimal data product obtained 34 as illustrated in figure 1 and as described in paragraph 0031; “Optionally, the method 10 may further comprise step 34 of repeating or reiterating the steps of the method until an optimal data product or result is obtained. Once the new definition for the plies or numerically coded paths are completed, the steps of the method may be repeated until satisfactory color coded maps or another suitable evaluation technique is used, such as spreadsheets, stress analysis, and the like, are obtained.” Paragraph 0031)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 16:
The cited prior art describes a portion of an aircraft assembled according to the method defined by the instructions stored on the computer readable medium of claim 9. (Murrish: “provides a method that can improve composite structure design and manufacture, which in turn, can improve functional characteristics of composite structures used as structural components in aircraft and other structures, resulting in improved strength, reduced weight, better appearance, and consistency of production” paragraph 0008)

Claim 17:
	The cited prior art describes an apparatus for facilitating fabrication of a composite part, the apparatus comprising: (Murrish: “The disclosure relates to methods in the design and manufacture of composite structures and parts, and in particular, relates to a composite stack analysis method for use in the design and manufacture of composite structures and parts that evaluates the interactions of plies at the design and manufacture levels.” Paragraph 0002; “In one embodiment of the disclosure there is provided a method using a computer for generating a data product that allows for enhanced design, analysis and manufacture of a composite structure comprising a plurality of plies.” Paragraph 0009; “Referring now to the drawings, FIG. 1 shows a block flow diagram of the steps of an embodiment of a method 10 for using a computer 11 to generate a data product that allows concurrent production environments to enhance design, analysis and manufacture of a composite structure or part. The computer may comprise a pre-programmed general purpose computer, such as a desktop computer, a laptop computer, a personal computer, a networked computer, or another suitable computer.” Paragraph 0025)
a memory storing a Numerical Control (NC) program that directs layup of tows by a fiber placement machine to create a laminate for curing into a composite part; and (Murrish: see the obtaining geometric ply definitions 12 and inputting geometric ply definitions into computer aided manufacturing software program to generate numerically coded tool path definition 14 as illustrated in figure 1 and as described in paragraph 0028; “The method 10 further comprises step 14 of inputting the geometric ply definitions into a computer aided manufacturing (CAM) software program, such as a COTS CAM software program, to generate a numerically coded tool path definition containing centerline data (see reference number 68 in FIGS. 3, 4) for each tape or tow course comprising a ply, and preferably along with the related drop or activation status for each tow at each centerline location. Preferably, the numerically coded tool path definition contains data for each tape or tow course required to cover the geometric or theoretical ply shape within the gap and overlap limits of the manufacturing specification being used.” Paragraph 0028)
a controller that (Murrish: see the computer 11 as illustrated in figure 1)
identifies tow information recited in the NC program, (Murrish: see the programming tape or two course shape definitions of plies in CAM to produce actual ply definitions as strips of tape or tow 16 as illustrated in figure 1 and as described in paragraph 0028; “The method 10 further comprises step 16 of programming tape or tow course shape definitions of a plurality of plies in the computer aided manufacturing (CAM) software program, such as the COTS CAM software program, to produce a plurality of actual or as-manufactured ply definitions as strips of tape or tow courses. The software used by manufacturing to generate tape or tow courses is generally commercial off-the-shelf (COTS) software. The tape or tow course definitions are programmed to produce portions of the actual ply definition. Multiple tape or tow course shape definitions are typically required to represent an entire ply. This can occur as an integral part of the inputting step 14. The numerically coded tool path not only contains the centerline data but also specific information about which tapes or tows are being laid down at a specific point.” Paragraph 0028)

Murrish does not explicitly describe a neural network as described below.  However, Schmidt teaches the neural network as described below.
applies inputs based on the tow information to a neural network that has been trained with measurements describing out-of-tolerance fabrication discrepancies within other laminates that have been laid-up, and  (see the analysis of tow information in Murrish and the analysis of tow information using a neural network in Schmidt; Schmidt: see the use of training data to train the neural networks as described in sections 4, 5.2; Murrish: see the evaluations, visualization, and analysis of the ply definitions to identify issues 22, 24, 26, 28, 30, 32 as illustrated in figure 1 and as described in paragraphs 0028, 0029; “The method 10 further comprises step 18 of using the computer aided manufacturing (CAM) software program to generate an accumulated or progressive build-up of a dataset of actual or as-manufactured ply definitions. The method 10 further comprises step 20 of using a customized software program to analyze the dataset to obtain a data product containing results relating to manufacturing implementation of the actual ply definitions. The results relating to manufacturing implementation preferably comprise characteristics such as stress, density, porosity, appearance, actual thickness and designed thickness, at a point or over a specified area, or other suitable characteristics. Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities. The customized software program may be customized from COTS CAD, CAD, or another suitable software program, and may be used alone or in combination with a computer aided design (CAD) software program, such as a COTS CAD software program, CATIA, or another suitable CAD software program. The results of the geometric analysis can then be moved on to secondary processing related to important physical characteristics like density, porosity, stress distributions, and other suitable characteristics.” Paragraph 0028)
reports a likelihood of a fabrication discrepancy that is out of tolerance, based on an output of the neural network for the NC program. (see the results from the analyses in Murrish and the use of a neural network to produce results in Schmidt: Schmidt: see the classification of gaps and overlaps as gaps and overlaps as illustrated in Table 9 and as described in section 6.1; Murrish: “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 18:
The cited prior art describes the apparatus of claim 17 wherein: 
the controller subdivides the laminate into multiple locations, and (Murrish: “FIG. 3 is an illustration of a top plan view of a computer rendering of a tapered tow course 60 comprised of individual tows 62 (FIG. 3 shows 32 individual tows). When flattened out, the individual tows may be dropped when they overlap adjacent course boundary lines 64 by a percentage that may range from 0% to 100%. As illustrated in FIG. 3, a 50% value was used to form the tapered tow course 60. The course boundary lines 64 are preferably obtained from geometric or theoretical course definitions which are, in turn, obtained by subdividing the theoretical ply geometry. Gaps 66 are formed at the boundary lines 64. A centerline 68 divides the tapered section 60.” Paragraph 0026)
reports a likelihood of a fabrication discrepancy that is out of tolerance for each of the multiple locations. (Murrish: “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031; “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028)

Claim 19:
The cited prior art describes the apparatus of claim 17 wherein: 
the inputs are selected from the group consisting of: (Examiner notes that inputs is plural and is being interpreted as two or more of the items in the group below)
curvature of the laminate at a location, 
tow length, 
distance from current location to an end of a tow, 
a number of layers at a location, (Schmidt: “FIG. 3 is an illustration of a top plan view of a computer rendering of a tapered tow course 60 comprised of individual tows 62 (FIG. 3 shows 32 individual tows). When flattened out, the individual tows may be dropped when they overlap adjacent course boundary lines 64 by a percentage that may range from 0% to 100%. As illustrated in FIG. 3, a 50% value was used to form the tapered tow course 60. The course boundary lines 64 are preferably obtained from geometric or theoretical course definitions which are, in turn, obtained by subdividing the theoretical ply geometry. Gaps 66 are formed at the boundary lines 64. A centerline 68 divides the tapered section 60.” Paragraph 0026)
a fiber angle within a tow, 
a temperature of a heater disposed at the fiber placement machine at a location, 
placement of tows within a course relative to each other, and (Schmidt: “FIG. 4 is an illustration of a top plan view of a computer rendering of the perimeter of a single tow course shape 70. The individual tows may be collected and represented by the single tow course shape 70 or surface split. The single tow course shape represents a collective set of tows. The single tow course shape is between course boundary lines 64 obtained from geometric or theoretical course definitions. Gaps 66 may be formed at the boundary lines 64. A centerline 68 divides the single tow course shape 70 but is not necessarily centered on the course. Tows do not necessarily have to be distributed symmetrically.” Paragraph 0027)
placement of courses within a layer.

Claim 20:

The cited prior art describes the apparatus of claim 17 further comprising: a sensor that acquires the measurements. (Schmidt: see the IR camera as described in section 4)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 21:
The cited prior art describes fabricating a portion of an aircraft using the apparatus of claim 17. (Murrish: “provides a method that can improve composite structure design and manufacture, which in turn, can improve functional characteristics of composite structures used as structural components in aircraft and other structures, resulting in improved strength, reduced weight, better appearance, and consistency of production” paragraph 0008)

Claim 27:
	The cited prior art describes a method for facilitating fabrication of a composite part, the method comprising: (Murrish: “The disclosure relates to methods in the design and manufacture of composite structures and parts, and in particular, relates to a composite stack analysis method for use in the design and manufacture of composite structures and parts that evaluates the interactions of plies at the design and manufacture levels.” Paragraph 0002)


acquiring definitions that characterize out of tolerance conditions for a laminate; (Schmidt: see the different configurations of the three CNNs as described in table 3; “Table 3 shows three different CNN architectures for the classification of an AFP process, tow defects, the tow monitoring as well as the path monitoring. The size of the gray scale images used in the input layers differs for the two stages of the monitoring system. Due to the camera specifications and position, the image size of a single tow is 440 × 33 pixel and the image size of the complete lay-up path is 440 × 142 pixel. In addition, the fully connected layer as the last hidden layer varies for the single classification tasks due to the number of classes in each task. The CNNs differ in the number of hidden layers and the size of the convolutional filter. Type 1 consists of ten hidden layers and a convolutional filter which size corresponds to the size of the thermal images. Type 2 consists of twelve hidden layers and the size of the square-shaped filter rises with increasing depth of the CNN. In contrast, type 3 represents a very deep CNN with twenty-two hidden layers and small [3 × 3]-convolutional filters. As a result, this concept minimizes boundary effects while processing slim images due to the small filter. All architectures are trained and tested for each task.” Section 5.1)
training a neural network based upon the definitions; (Schmidt: see the training of the three CNNs using the training data and configurations as described in section 5.2 and as illustrated in table 3)
operating the neural network to identify a first set of expected locations of out of tolerance conditions for a new laminate defined by a Numerical Control (NC) program; (see the analysis of tow information in Murrish and the analysis of tow information using a neural network in Schmidt; Schmidt: see the use of training data to train the neural networks as described in sections 4, 5.2; Murrish: see the evaluations, visualization, and analysis of the ply definitions to identify issues 22, 24, 26, 28, 30, 32 as illustrated in figure 1 and as described in paragraphs 0028, 0029; “The method 10 further comprises step 18 of using the computer aided manufacturing (CAM) software program to generate an accumulated or progressive build-up of a dataset of actual or as-manufactured ply definitions. The method 10 further comprises step 20 of using a customized software program to analyze the dataset to obtain a data product containing results relating to manufacturing implementation of the actual ply definitions. The results relating to manufacturing implementation preferably comprise characteristics such as stress, density, porosity, appearance, actual thickness and designed thickness, at a point or over a specified area, or other suitable characteristics. Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities. The customized software program may be customized from COTS CAD, CAD, or another suitable software program, and may be used alone or in combination with a computer aided design (CAD) software program, such as a COTS CAD software program, CATIA, or another suitable CAD software program. The results of the geometric analysis can then be moved on to secondary processing related to important physical characteristics like density, porosity, stress distributions, and other suitable characteristics.” Paragraph 0028)
altering the definitions; (Schmidt: see the different configurations of the three CNNs as described in table 3)
re-training the neural network based upon the altered definitions; (Schmidt: see the training of the three CNNs using the training data and configurations as described in section 5.2 and as illustrated in table 3)
operating the re-trained neural network to identify a second set of expected locations of out of tolerance conditions for the new laminate; and (see the analysis of tow information in Murrish and the analysis of tow information using a neural network in Schmidt; Schmidt: see the use of training data to train the neural networks as described in sections 4, 5.2; Murrish: see the evaluations, visualization, and analysis of the ply definitions to identify issues 22, 24, 26, 28, 30, 32 as illustrated in figure 1 and as described in paragraphs 0028, 0029; “The method 10 further comprises step 18 of using the computer aided manufacturing (CAM) software program to generate an accumulated or progressive build-up of a dataset of actual or as-manufactured ply definitions. The method 10 further comprises step 20 of using a customized software program to analyze the dataset to obtain a data product containing results relating to manufacturing implementation of the actual ply definitions. The results relating to manufacturing implementation preferably comprise characteristics such as stress, density, porosity, appearance, actual thickness and designed thickness, at a point or over a specified area, or other suitable characteristics. Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities. The customized software program may be customized from COTS CAD, CAD, or another suitable software program, and may be used alone or in combination with a computer aided design (CAD) software program, such as a COTS CAD software program, CATIA, or another suitable CAD software program. The results of the geometric analysis can then be moved on to secondary processing related to important physical characteristics like density, porosity, stress distributions, and other suitable characteristics.” Paragraph 0028)
generating a report that compares the first set of expected locations to the second set of expected locations. (Schmidt: see the accuracy values of the three types of CNNs to the test and validation data subsets as illustrated in table 4)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 28:
Murrish does not explicitly describe definitions as described below.  However, Schmidt teaches the definitions as described below.  
	The cited prior art describes the method of claim 27 wherein: the definitions indicate a size and shape of out of tolerance conditions. (Schmidt: see the three types of CNNs as and the checking of tow widths and locations as described in tables 3-5 and as illustrated in figures 1-3; “In the second stage, the path monitoring, the system classifies the total width of the lay-up path of the correct or faultless classified tows. Here, production defects effecting multiple tows, e.g. gaps or overlaps, are detected and classified.” Section 4.1; “The system compares the correct lay-up path (a) to positioning defects of the individual tows (b–d) and, as mentioned before, fuzzballs between the single tows (e). Gaps (b) occur when the outer tows slide laterally. Overlaps (c) are the result of tows that are shifted one above the other tow within the AOI. Generally, gaps and overlaps (d) result at the same time in the AOI, because of the laterally moving of a single tow whereby a gap between two tows on the one side and a lapping on the other side occur. All gaps and overlaps bigger than a critical size (design requirements) need to be repaired.” Paragraph 4.3)
Murrish and Schmidt are combinable for the same rationale as set forth above with respect to claim 1.

Claim 31:
The cited prior art describes a portion of an aircraft assembled according to the method of claim 27. (Murrish: “provides a method that can improve composite structure design and manufacture, which in turn, can improve functional characteristics of composite structures used as structural components in aircraft and other structures, resulting in improved strength, reduced weight, better appearance, and consistency of production” paragraph 0008)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0204815 (Murrish) in view of Schmidt, C., Hocke, T. & Denkena, B., Deep learning-based classification of production defects in automated-fiber-placement processes. Prod. Eng. Res. Devel. 13, 501–509 (March 21, 2019) (Schmidt) (cited by Applicant) and further in view of Zafer Gurdal, Brian F. Tatting, and K. Chauncey Wu, Tow-Placement Technology and Fabrication Issues for Laminated Composite Structures, 46th AIA A/ASME/ASCE/AHS/ASC Structures, Structural Dynamics & Materials Conference, April 18-21, 2005 (Gurdal).


Claim 5:
Murrish and Schmidt do not explicitly describe a binary image as described below.  However, Gurdal teaches the binary image as described below.  
	The cited prior art describes the method of claim 1 further comprising: generating a binary image for each course having a row for each lane at the fiber placement machine. (Gurdal: “Due to the precision of this computer-controlled environment, accurate estimates of the fiber orientation angles within the laminate are available for all points on the surface. Conversely, the system is flexible enough to allow user-defined tow courses to be directly transformed into data that can be accessed by the ACRAPLACE software, so that excellent agreement can be maintained between theoretical designs and prototype parts. For this purpose, FPPL course data files can be constructed which specifically define the path of the course and the individually cuts/restarts of the tows. The data consists of a sequence of points containing the spatial {X, Y, Z} location of the center of the fiber placement head, the direction of the surface normal at that point, the angular orientation of the fiber placement head, the arc length along the course, and a binary string designating on/off for each tow. For example, if twelve tows are being used, a binary string of 000011111100 represents six interior tows that are being applied at that point. As the fiber placement head moves along the path, changes in the binary string produce cuts or restarts of the respective tows. Applying these concepts to theoretical models enables the user to specifically define the desired variation of the course, as opposed to the automatic course generation provided by the ACRAPLACE software. After importing these FPPL data files, the ACRAPLACE software examines the courses to ensure manufacturability according to the constraints of the tow placement machine. This serves as a useful check of the user-defined data and averts the possibility of wasting machine time by attempting to manufacture infeasible courses.” Page 4)
One of ordinary skill in the art would have recognized that applying the known technique of Murrish, namely, analyzing composite stacks, and the known techniques of Schmidt, namely, classification of defects in automated fiber placement, with the known techniques of Gurdal, namely, a fabrication technique for composite structures, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Murrish to analyze the manufacture of composite structures and parts and the teachings of Schmidt to utilize neural networks to detect detects in automated fiber placement with the teachings of Gurdal to utilize various techniques to manufacture composite structures would have been recognized by those of ordinary skill in the art as resulting in an improved composite part fabrication system (i.e., using .


Claim 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0204815 (Murrish) in view of Schmidt, C., Hocke, T. & Denkena, B. Deep learning-based classification of production defects in automated-fiber-placement processes. Prod. Eng. Res. Devel. 13, 501–509 (March 21, 2019) (Schmidt) (cited by Applicant) and further in view of Groß, L., Herwig, A., Berg, D.C. et al. Production-based design of a hybrid load introduction element for thin-walled CFRP Structures. Prod. Eng. Res. Devel. 12, 113–120 (March 21, 2018) (Groß).


Claim 22:
	The cited prior art describes a method for facilitating fabrication of a composite part, comprising:  (Murrish: “The disclosure relates to methods in the design and manufacture of composite structures and parts, and in particular, relates to a composite stack analysis method for use in the design and manufacture of composite structures and parts that evaluates the interactions of plies at the design and manufacture levels.” Paragraph 0002)

Murrish does not explicitly describe laying laminate, setting up training data, or a neural network as described below.  However, Groß teaches laying laminate and Schmidt teaches the setting up training data and the neural network as described below.  
laying up a laminate with a fiber placement machine; (see the fiber machine laying in Groß and the training data and laying in Schmidt; Groß: “The process starts with the AFP head cutting the prepreg tows at laying speed to create a cutout with the desired contour. Subsequently, the contour is measured by means of a laser line scanner to verify that the dimensions of the cutout are within specified tolerances. A dedicated unit, which is integrated into the AFP system, then places one metal sheet into the cutout. When placing the next layer of the laminate, the position of the metal layer is verified using an infrared camera. This process is repeated until the laminate is completed. This approach allows for the integration of the insert placement into the AFP process while maintaining high laying speeds. However, it also restricts the design of the metal sheets as well as their orientation.” Section 2; Schmidt: “The training data set to generate the convolution neural networks (CNN) consists of thermal images recorded in different experimental studies. They were carried out on the in-house developed HP CFK AFP system [14] within a parameter range given in Table 2.” Section 4)
acquiring measurements of the laminate, the measurements indicating locations of out of tolerance conditions; (Schmidt: see the thermal images of the two states within an AFP process as illustrated in figure 1; “The thermal image acquisition of the monitoring system is path-controlled with a step size of 10 mm for lay-up velocities slower than 0.5 m/s or 20 mm for velocities up to 1 m/s. Therefore, the time to process the thermal images in real-time is at minimum 20 ms. Within this time, the monitoring system transforms the thermal image perspective in order to correct the 30° viewing angle of the IR camera to the subsurface as well as to classify the process condition that is shown in the thermal image. The area of interest (AOI) of an individual tow or rather of the full lay-up path contains a length of 80 mm that is limited by the camera position. The distance between the AOI and the nip point of the compaction roller is 15 mm.” Section 4)
training a neural network based upon the measurements; (Schmidt: “As mentioned in Sect. 3, the data sets of each class consist of 1000 images whereby 800 images are training data (data subset #1), 100 images test the CNNs during the training (data subset #2) and 100 images are separated to validate the CNNs after the training process (data subset #3). Data subset #3 proofs overtraining of the CNNs, because the validation images are unknown for the trained CNNs. After the training, the results of the CNNs for the test data subset and validation data subset are compared considering the four different tasks. The training uses a stochastic gradient descent with momentum (SGDM) solver. The maximum number of epochs is set to 50 with a minimum batch size of 14 images, since the training process of all tasks does not show further benefits after 30 epochs. The initial learning rate is a value of  10−3, which decreases by a factor of 10 after every five epochs.” Section 5.2; “The training data set to generate the convolution neural networks (CNN) consists of thermal images recorded in different experimental studies. They were carried out on the in-house developed HP CFK AFP system [14] within a parameter range given in Table 2.” Section 4)
analyzing a Numerical Control (NC) program for laying up a new laminate, via the neural network; and (see the analysis of tow information in Murrish and the analysis of tow information using a neural network in Schmidt; Schmidt: see the use of training data to train the neural networks as described in sections 4, 5.2; Murrish: see the evaluations, visualization, and analysis of the ply definitions to identify issues 22, 24, 26, 28, 30, 32 as illustrated in figure 1 and as described in paragraphs 0028, 0029; “The method 10 further comprises step 18 of using the computer aided manufacturing (CAM) software program to generate an accumulated or progressive build-up of a dataset of actual or as-manufactured ply definitions. The method 10 further comprises step 20 of using a customized software program to analyze the dataset to obtain a data product containing results relating to manufacturing implementation of the actual ply definitions. The results relating to manufacturing implementation preferably comprise characteristics such as stress, density, porosity, appearance, actual thickness and designed thickness, at a point or over a specified area, or other suitable characteristics. Once the actual tape or tow course shape geometries are imported back into a computer aided design (CAD) system (such as CATIA), the customized software program may be used to analyze the results for specific geometric qualities, such as gaps, overlaps, bumps, holes, or other geometric qualities. The customized software program may be customized from COTS CAD, CAD, or another suitable software program, and may be used alone or in combination with a computer aided design (CAD) software program, such as a COTS CAD software program, CATIA, or another suitable CAD software program. The results of the geometric analysis can then be moved on to secondary processing related to important physical characteristics like density, porosity, stress distributions, and other suitable characteristics.” Paragraph 0028)
generating a heat map indicating likelihoods of locations on the laminate exhibiting an out of tolerance condition, based on output from the neural network. (see the results from the analyses in Murrish and the use of a neural network to produce results in Schmidt: Schmidt: see the classification of gaps and overlaps as gaps and overlaps as illustrated in Table 9 and as described in section 6.1; Murrish: “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)
One of ordinary skill in the art would have recognized that applying the known technique of Murrish, namely, analyzing composite stacks, and the known techniques of Schmidt, namely, classification of defects in automated fiber placement, with the known techniques of Groß, namely, a fabrication system for composite structures, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Murrish to analyze the manufacture of composite structures and parts and the teachings of Schmidt to utilize neural networks to detect detects in automated fiber placement with the teachings of Groß to utilize various techniques to manufacture composite structures would have been recognized by those of ordinary skill in the art as resulting in an improved composite part fabrication system (i.e., using 

Claim 24:
Murrish does not explicitly describe laying laminate as described below.  However, Groß teaches laying laminate as described below.
The cited prior art describes the method of claim 22 wherein: laying up the laminate comprises applying tows of fiber reinforced material. (see the fiber machine laying in Groß and the training data and laying in Schmidt; Groß: see the fiber placement as illustrated in figure 2; “The process starts with the AFP head cutting the prepreg tows at laying speed to create a cutout with the desired contour. Subsequently, the contour is measured by means of a laser line scanner to verify that the dimensions of the cutout are within specified tolerances. A dedicated unit, which is integrated into the AFP system, then places one metal sheet into the cutout. When placing the next layer of the laminate, the position of the metal layer is verified using an infrared camera. This process is repeated until the laminate is completed. This approach allows for the integration of the insert placement into the AFP process while maintaining high laying speeds. However, it also restricts the design of the metal sheets as well as their orientation.” Section 2; Schmidt: “The training data set to generate the convolution neural networks (CNN) consists of thermal images recorded in different experimental studies. They were carried out on the in-house developed HP CFK AFP system [14] within a parameter range given in Table 2.” Section 4)


Claim 25:
The cited prior art describes the method of claim 22 wherein: the heat map has a shape corresponding with a shape of the laminate. (Murrish: “Visualizing or graphical techniques that may be used may involve color coding areas for the characteristic being analyzed or interrogated. For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “evaluating the actual tow or tape distribution occurring at the ply level in relation to all of the plies below and above it in a composite stack or laminate; provides a method for analyzing a composite structure for concentrations of imperfections or deviations from theoretical designs in a stack of plies or laminate that can impact overall functionality but be allowable by specifications at the individual ply level” paragraph 0008; “For example, the color red may be used as an indicator in areas of low density, the color green may be used as an indicator areas of nominal density, and the color yellow may be used as an indicator in areas of high density. Such techniques used may also depend on processing time. The step of using the customized software program to evaluate and visualize potential impact of the data product may comprise using the customized software program to evaluate and visualize gap and overlap distribution within the to-be manufactured or actual ply definitions.” Paragraph 0028; “The method 10 further comprises step 32 of using the customized software program to interrogate the data product or results in order to enhance the design, analysis and/or manufacture of the composite structure. Once preferred color coded visualization elements or maps of the structural part are made, designers or numerically coded programmers may visualize changes to the definition or manufacturing process to eliminate the problem areas or at least bring them within acceptable limits.” Paragraph 0031)

Claim 26:
The cited prior art describes a portion of an aircraft assembled according to the method of claim 22. (Murrish: “provides a method that can improve composite structure design and manufacture, which in turn, can improve functional characteristics of composite structures used as structural components in aircraft and other structures, resulting in improved strength, reduced weight, better appearance, and consistency of production” paragraph 0008)


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0204815 (Murrish) in view of Schmidt, C., Hocke, T. & Denkena, B. Deep learning-based classification of production defects in automated-fiber-placement processes. Prod. Eng. Res. Devel. 13, 501–.


Claim 23:
Murrish, Schmidt, and Groß do not explicitly describe adjusting weights as described below.  However, Grayson teaches adjusting weights as described below.  
	The cited prior art describes the method of claim 22 further comprising: training the neural network comprises adjusting weights between nodes in the neural network based on the measurements. (Grayson: “Training is the process where inputs with a known result are supplied to the network and the errors between the predicted results and the known results are used to adjust the weights. This process is repeated until the error is reduced to an acceptable tolerance. Upon completion of training, the network should be capable of reproducing correct output patterns when presented with input patterns similar to those learned.” Col. 6, lines 12-19)
One of ordinary skill in the art would have recognized that applying the known technique of Murrish, namely, analyzing composite stacks, the known techniques of Schmidt, namely, classification of defects in automated fiber placement, and the known techniques of Groß, namely, a fabrication system for composite structures, with the known techniques of Grayson, namely, process control using a neural network, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Murrish to analyze the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116